DISMISSED; Opinion Filed December 17, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00741-CV

                     IN THE INTEREST OF V.M.G., A MINOR CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-04-05067

                              MEMORANDUM OPINION
                            Before Justices Lang, Evans, and Boatright
                                     Opinion by Justice Lang
       This is an appeal from the trial court’s order on notice of changed status. Despite being

cautioned on October 18, 2018 that the appeal would be dismissed unless she filed her brief within

ten days, appellant has failed to file her brief. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we

dismiss the appeal. See id. 38.8(a)(1), 42.3(b), (c).




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
180741F.P05                                        JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF V.M.G., A                       On Appeal from the 255th Judicial District
 MINOR CHILD                                        Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-04-05067.
 No. 05-18-00741-CV                                 Opinion delivered by Justice Lang. Justices
                                                    Evans and Boatright participating.



       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 17th day of December, 2018.




                                             –2–